Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings as filed 04/27/2020 are accepted.
IDS are considered.
Claims 1-5, 11-15, 21-30 are presented per 06/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 11-13, 21-24, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Parker (US 2013/0307771) in view of Kundu (US 2021/0146944).
As to claim 1:
Parker discloses a method (Abstract) comprising:
 receiving, from one or more first sensors of a vehicle, first data indicative of an eye gaze of an occupant in the vehicle; (See at least ¶0019, 0032, receiving data of user’s eye gaze via one or more sensor, ¶0039, user being occupant/driver of a vehicle which includes the system)

 receiving, from one or more second sensors of the vehicle, second data indicative of one or more commands of the occupant; (¶0054, via one or more microphone to detect/capture at least a spoken command from the driver)
calculating,  based at least on the first data, a gaze direction; determining a focal point based at least on the gaze direction (¶0029, 0036, the system uses data gathered by the sensor to determine direction of gaze which in turn are turn used to determine user’s point of focus (focal point)); and responsive to the determining the focal point, causing an operation to be performed in the vehicle based at least on the focal point and the one or more commands. (See at least ¶039, 0040, responsive to the user’s focal point (for example a map on display 102), and when it is determined the user issuing a command (“find home”), the system initiates an navigational operation to find home location and performs navigational routing on the display 102, as an example)
While Parker does not explicitly disclose the use of a machine learning model to perform determining the above operation of determining gaze vector for obtaining focal point. However, the operation of determining eye gaze/focal point is a complex process that is often realized through artificial intelligence (i.e. learning model) as known in the art. Kundu, in a related field of endeavor, discloses eye tracking engine realized by a machine learning model for determining gaze vector and to determine a user’s focal point (See at least ¶0026, 0092, learning model, neural network for gaze detection)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the operation of Parker for determining gaze vector for obtaining focal point in the discussion above is done via a machine learning model. As gaze detection is a smart feature that requires complex operation, machine learning model which is trained using variety of gaze and body data (¶0093 of Kundu) can offer more reliable control to the vehicle in intelligent way, increasing convenience and safety (¶0002 of Kundu).


As to claim 11:
Parker discloses a system (Abstract) comprising: parallel processing circuitry configured to: receive, from one or more first sensors, first data indicative of an eye gaze of an occupant in a vehicle; (See at least ¶0019, 0032, receiving data of user’s eye gaze via one or more sensor, ¶0039, user being occupant/driver of a vehicle which includes the system)
Page 3 of 9Application No. 16/859,741Attorney Docket No.: 83437-1126/19-SC-0026US01 Response Filed Reply to Office Action of: April 8, 2022 receive, from one or more   second sensors, second data indicative of (¶0054, via one or more microphone to detect/capture at least a spoken command from the driver)
; calculate based at least on the first data, a gaze direction; determining a focal point based at least on the gaze direction (¶0029, 0036, the system uses data gathered by the sensor to determine direction of gaze which in turn are turn used to determine user’s point of focus (focal point))and cause an operation to be performed in the vehicle based at least on the focal point and the one or more commands. (See at least ¶039, 0040, responsive to the user’s focal point (for example a map on display 102), and when it is determined the user issuing a command (“find home”), the system initiates an navigational operation to find home location and performs navigational routing on the display 102, as an example)

While Parker does not explicitly disclose the use of a machine learning model to perform determining the above operation of determining gaze vector for obtaining focal point. However, the operation of determining eye gaze/focal point is a complex process that is often realized through artificial intelligence (i.e. learning model) as known in the art. Kundu, in a related field of endeavor, discloses eye tracking engine realized by a machine learning model for determining gaze vector and to determine a user’s focal point (See at least ¶0026, 0092, learning model, neural network for gaze detection)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the operation of Parker for determining gaze vector for obtaining focal point in the discussion above is done via a machine learning model. As gaze detection is a smart feature that requires complex operation, machine learning model which is trained using variety of gaze and body data (¶0093 of Kundu) can offer more reliable control to the vehicle in intelligent way, increasing convenience and safety (¶0002 of Kundu).

As to claims 2, 12:
 Parker in view of Kundu disclose all limitations of claims 1/11, wherein the calculating the gaze vector comprises calculating the gaze vector using at least one hardware accelerator. (See Fig. 1, 0039, Gaze detector is a dedicated device for gaze detection operation that is separate from the general processor 104, i.e. “hardware acceleration”)

As to claims 3, 13:
Parker in view of Kundu disclose all limitations of claims 1/11, wherein the machine learning model includes one more neural networks (Kundu, ¶0092, the learning model that uses gaze data for gaze detection can be a neural network)

As to claim 21:
 Parker discloses a processor (112) comprising: one or more processing units to: generate, data indicative of a gaze vector of an occupant in a machine (¶0029, 0036, the system uses data gathered by the sensor to determine direction of gaze which in turn are turn used to determine user’s point of focus (focal point)); based at least on first sensor data indicative of an eye gaze of the occupant (See at least ¶0019, 0032, receiving data of user’s eye gaze via one or more sensor, ¶0039, user being occupant/driver of a vehicle which includes the system); determine a focal point of the occupant based at least on the gaze vector; and cause an operation to be performed in the vehicle based at least on the focal point and second sensor data indicative of a user input from the occupant. See at least ¶039, 0040, responsive to the user’s focal point (for example a map on display 102), and when it is determined the user issuing a command (“find home”), the system initiates an navigational operation to find home location and performs navigational routing on the display 102, as an example)
While Parker does not explicitly disclose the use of a machine learning model to perform determining the above operation of determining gaze vector for obtaining focal point. However, the operation of determining eye gaze/focal point is a complex process that is often realized through artificial intelligence (i.e. learning model) as known in the art. Kundu, in a related field of endeavor, discloses eye tracking engine realized by a machine learning model for determining gaze vector and to determine a user’s focal point (See at least ¶0026, 0092, learning model, neural network for gaze detection)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the operation of Parker for determining gaze vector for obtaining focal point in the discussion above is done via a machine learning model. As gaze detection is a smart feature that requires complex operation, machine learning model which is trained using variety of gaze and body data (¶0093 of Kundu) can offer more reliable control to the vehicle in intelligent way, increasing convenience and safety (¶0002 of Kundu).

As to claim 26:
Parker discloses a method comprising: causing one or more operations to be performed by a machine based at least a user input from an occupant of the machine and a focal point of the occupant, See at least ¶039, 0040, responsive to the user’s focal point (for example a map on display 102), and when it is determined the user issuing a command (“find home”), the system initiates an navigational operation to find home location and performs navigational routing on the display 102, as an example) the focal point being determined using a gaze vector that is generated (¶0029, 0036, the system uses data gathered by the sensor to determine direction of gaze which in turn are turn used to determine user’s point of focus (focal point)) and based at least on sensor data indicative of an eye gaze of the occupant. (¶0029, 0036, the system uses data gathered by the sensor to determine direction of gaze which in turn are turn used to determine user’s point of focus (focal point))

While Parker does not explicitly disclose the use of a machine learning model to perform determining the above operation of determining gaze vector for obtaining focal point. However, the operation of determining eye gaze/focal point is a complex process that is often realized through artificial intelligence (i.e. learning model) as known in the art. Kundu, in a related field of endeavor, discloses eye tracking engine realized by a machine learning model for determining gaze vector and to determine a user’s focal point (See at least ¶0026, 0092, learning model, neural network for gaze detection)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the operation of Parker for determining gaze vector for obtaining focal point in the discussion above is done via a machine learning model. As gaze detection is a smart feature that requires complex operation, machine learning model which is trained using variety of gaze and body data (¶0093 of Kundu) can offer more reliable control to the vehicle in intelligent way, increasing convenience and safety (¶0002 of Kundu).



As to claims 22, and 27:
Parker in view of Kundu disclose all limitations of claims 21/26, wherein the user input corresponds/represents to one or more voice commands from the occupant of the vehicle.  (See at least Parker, ¶039, 0040, responsive to the user’s focal point (for example a map on display 102), and when it is determined the user issuing a command (“find home”))
As to claim 23:
Parker in view of Kundu disclose all limitations of claims 21, wherein Parker discloses the first sensor data is generated using one or more image sensors machine (¶0029, 0036, the system uses data gathered by sensor, i.e. camera, to determine direction of gaze which in turn are turn used to determine user’s point of focus (focal point)) and the second sensor data is generated using one or more microphones.  (¶0054, via one or more microphone to detect/capture at least a spoken command from the driver)

As to claim 24:
Parker in view of Kundu disclose all limitations of claims 21, wherein the one or more MLMs are trained to learn a gaze orientation of the occupant.  ( Kundu, ¶0092, learning model, i.e. the model must learn/be trained in order to perform the intended task)

As to claim 28:
Parker in view of Kundu disclose all limitations of claims 26, wherein Parker discloses the user input is determined using one or more microphones (¶0054, via one or more microphone to detect/capture at least a spoken command from the driver) and the gaze vector is determined using one or more image sensors. (¶0029, 0036, the system uses data gathered by sensor, i.e. camera, to determine direction of gaze which in turn are turn used to determine user’s point of focus (focal point))

As to claim 29:
 Parker in view of Kundu disclose all limitations of claims 26, wherein the one or more MLMs are trained to learn a gaze orientation of the occupant. .  ( Kundu, ¶0092, learning model, i.e. the model must learn/be trained in order to perform the intended task)


Allowable Subject Matter
Claims 4, 5, 14, 15, 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Parker and Kundu in combination discloses all limitations of the base claims 1, 11, 21 and 26, they however do not disclose the claimed subject matter include: “the focal point is determined, at least in part, by: determining a first focal point based at least on the gaze vector and a second focal point based at least on the gaze vector; determining that a historical focal point associated with the occupant is in closer proximity to the first focal point than the second focal point; and determining the first focal point to be the focal point based at least on the historical focal point being within the closer proximity to the first focal point.”
Dependent claims 5 and 15 are thus also objected in view of respective dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolverton et al. (US 2014/0136187) - A vehicle personal assistant to engage a user in a conversational dialog about vehicle-related topics, such as those commonly found in a vehicle owner's manual, includes modules to interpret spoken natural language input, search a vehicle knowledge base and/or other data sources for pertinent information, and respond to the user's input in a conversational fashion. The dialog may be initiated by the user or more proactively by the vehicle personal assistant based on events that may be currently happening in relation to the vehicle. The vehicle personal assistant may use real-time inputs obtained from the vehicle and/or non-verbal inputs from the user to enhance its understanding of the dialog and assist the user in a variety of ways.
Muller (US 2016/0170413) - a method for operating a motor vehicle which is configured to autonomously drives to a predefined travel destination, a driver's line of view is detected, and the autonomous driving operation is influenced as a function of the detected driver's line of view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645